Citation Nr: 0405342	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  02-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
aortic prolapsing valve with regurgitation


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1968 to March 
1969, from February 1982 to January 1985, and from December 
1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).

The veteran provided testimony at a hearing at the RO before 
the undersigned Acting Veterans Law Judge in June 2003.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a November 1991 decision by the RO, service connection 
for a defective heart valve was denied.  

2.  Evidence received in support of the current petition to 
reopen the claim of entitlement to service connection for 
aortic prolapsing valve with regurgitation when considered in 
conjunction with the record as a whole, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1991 denial of entitlement to service 
connection for aortic prolapsing valve with regurgitation is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2003).

2.  The evidence received since the November 1991 decision is 
not new and material to reopen the veteran's claim of 
entitlement to service connection for aortic prolapsing valve 
with regurgitation. 38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions. That is, in a letter 
regarding the VCAA in February 2002 issued prior to the May 
2002 rating decision on appeal, the veteran was provided with 
the applicable law and regulations and given adequate notice 
as to the evidence needed to reopen his claim and the 
evidence not of record that is necessary.  In addition, the 
VCAA notification letter fully explained the notice and duty 
to assist provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence and documentation relevant to the appeal.  Thus, the 
Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's claim.  
The Board also notes that in this case the veteran was 
provided notice of the VCAA prior to the initial unfavorable 
RO decision.  

Factual Background

In a rating decision in June 1985, the RO denied service 
connection for aortic insufficiency.  It was noted that a 
heart disorder was not demonstrated by the evidence of 
record.  The RO notified the veteran of its decision in a 
letter dated in June 1985, but the veteran did not file a 
timely appeal.

Evidence considered at the time of the June 1985 rating 
decision included service medical records from the veteran's 
first and second periods of active service and a VA medical 
examination.  No complaints or findings relevant to a heart 
disorder were shown by the records pertaining to the first 
period of service.  With regard to the second period of 
service, the service medical records show that in February 
1984, the veteran was seen with a complaint of anginal pain 
on exertion for a period of one year.  The veteran provided a 
history of "poor wind" since high school and that he could 
not keep up with activities such as football.  He thought 
that he might have had rheumatic fever as a child.  He stated 
that he was told in 1972 that he had a leaky heart valve 
which would not cause him any trouble.  The veteran was 
diagnosed with classic angina pectoris and aortic 
insufficiency which was not hemodynamically significant on 
examination.  

In a March 1984 service medical record, the veteran was seen 
with complaints of chest pain, heartburn, indigestion and 
difficulty breathing.  It was noted that the condition 
started in/or about May 1983.  The diagnosis was possible 
angina pectoris.  Results from a March 1984 electrocardiogram 
revealed normal sinus rhythm and nonspecific ST-T wave 
changes.  An echocardiogram showed moderate aortic 
insufficiency.

In a July 1984 examination, the examiner noted that the 
stress test conducted earlier that year was normal.  There 
were no other findings on the July 1984 examination relevant 
to a heart disorder.

The veteran underwent a VA cardiology examination in May 
1985.  He complained of occasional palpitations which he 
described as an "occasional catch."  He denied any 
limitations in his exercise tolerance and described no 
symptoms or signs of congestive heart failure.  Cardiac 
examination revealed a regular rhythm with a soft blowing 
diastolic murmur over the aortic area.  The impression was 
aortic insufficiency without cardiac decompensation.  The 
examiner stated that the veteran appeared to be totally 
unlimited in activity in terms of cardiac disease.

A request to reopen the claim for service connection for a 
defective heart valve was received in May 1991.

By a rating decision in November 1991, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for a defective heart valve.  
It was stated that a heart valve problem diagnosed as aortic 
prolapsing valve with regurgitation was not incurred in or 
aggravated by military service.  The RO notified the veteran 
of its decision in a letter dated in December 1991, but the 
veteran did not file a timely appeal. 

Evidence considered at the time of the November 1991 rating 
action includes service medical records from the veteran's 
reserve service, records from the veteran's third period of 
active duty, and a VA medical examination.

On report of medical examination dated in September 1986, the 
examiner noted that the veteran had whole systolic murmur at 
the right sternal margin and aortic insufficiency.  It was 
recommended that the veteran see a cardiologist.  The veteran 
underwent an assessment in which he was diagnosed with aortic 
insufficiency.  The veteran reported that he has had a murmur 
all his life and that he was evaluated in 1984 for 
palpitations.  The examiner stated that the course of his 
aortic insufficiency might remain stable and asymptomatic for 
an unknown period of time but at some point will progress and 
require aortic valve replacement.  

In a report of medical examination dated in October 1989, the 
examiner noted that the veteran had history of aortic 
insufficiency and that he was asymptomatic.  An 
electrocardiogram was within normal limits, and the veteran 
was found qualified for retention in the National Guard.

In report of medical history dated in January 1991, the 
veteran indicated that he had heart trouble.  In a January 
1991 cardiology evaluation, the veteran was diagnosed with 
aortic insufficiency.  The veteran was assured about the 
state of his heart problem.  The examiner noted that he did 
not need to take any medication for his condition.  In a 
January 1991 treatment record, the veteran reported a history 
of cardiac problems for 5 years.

In a February 1991 treatment record, the examiner stated that 
an electrocardiogram had been reviewed and the presence of 
bicuspid aortic valve and moderate aortic insufficiency was 
found.  Currently the veteran was not symptomatic.  It was 
noted that in 10 to 30 years he may become symptomatic and 
that he should be examined yearly by an internist or 
cardiologist.   

In a July 1991 VA examination report, the veteran was 
diagnosed with aortic prolapsing valve with aortic 
regurgitation.  The ECG was stated to be probably within 
normal limits and at worst only small ST-T abnormalities.
  
The veteran initially requested that his claim for service 
connection for a heart disorder be reopened in July 2001.  In 
support of his request to reopen his claim the veteran 
submitted copies of service medical records which had been 
previously considered by the RO.

In a May 2002 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for aortic prolapsing valve 
with regurgitation.  The veteran filed a timely appeal.

In a September 2002 statement, the veteran reported that his 
heart condition was made worse by active duty service during 
Desert Shield/Storm.  He stated that his medical condition 
was discovered while on active duty in 1984 and that was 
worsened by activity duty service in 1991 to the extent that 
he was discharged as medically unfit for military service.

The veteran testified at a June 2003 hearing before the 
undersigned Acting Veterans Law Judge that he had a heart 
attack while on active duty.  He stated that he was diagnosed 
with a leaking valve.  He reported that he currently 
experiences shortness of breath, dizziness and pain as a 
result of his heart condition.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection also may be established for disability 
resulting from aggravation of a preexisting injury or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In a November 1991 rating decision, the RO denied service 
connection for a defective heart valve, noting that the 
evidence failed to establish that aortic prolapsing valve 
with regurgitation was incurred or aggravated in service.  It 
appears from the rating decision that the RO concluded that 
the disorder for which the veteran was evaluated while on 
active duty in January 1991 was incurred between the end of 
the second period of active service in January 1985 and the 
beginning of the third period of active service in December 
1990 and that there was no evidence that the disorder was 
aggravated during the third period of service.  The veteran 
was notified of the determination and did not perfect a 
timely appeal.  Absent the filing of a timely appeal a rating 
determination is final.  38 U.S.C.A. § 7105.  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The Board notes that 38 C.F.R. § 3.156 was amended on August 
29, 2001, to require that new and material evidence 
sufficient to reopen a claim also raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2003).  The record reflects that the veteran 
attempted to reopen his claim for aortic prolapsing with 
regurgitation on three separate occasions (July 2001, August 
2001 and January 2002); however, since the initial request to 
reopen the claim preceded the effective date of the 
amendment, the amendment is not applicable to this claim.  
See 66 Fed. Reg. 45620 (Aug. 29, 2001).  The Board notes that 
the RO used the January 2002 application as the date of the 
receipt of the claim and applied the post August 29, 2001 
criteria to reopen the claim.  The Board finds, however, that 
a remand in this case is not necessary since the veteran has 
not submitted any "new" evidence in conjunction with his 
request to reopen his claim.  Thus, the veteran is not 
prejudiced by the Board's decision. Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993)   

Pursuant to 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001), new and material evidence means evidence 
not previously submitted to agency decision-makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," or, when considered by itself or in 
connection with evidence previously assembled, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the claim to reopen fails on 
that basis and the inquiry ends.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  The provisions of 38 U.S.C.A. § 5108 
require a review of all evidence submitted by a claimant 
since the previously disallowed claim in order to determine 
whether a claim must be reopened.  See Evans v. Brown, 9 Vet. 
App. 273, 282-3 (1996).  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In this case, the additional evidence received subsequent to 
the November 1991 RO decision, when considered in conjunction 
with the record as a whole, fails to establish that which was 
missing at the time of the prior final denial in November 
1991.  At the time of the November 1991 RO decision, the RO 
determined that the evidence showed that the veteran had been 
diagnosed with aortic insufficiency and that it likely pre-
existed the third period of active service and was not 
aggravated in service.  Concerning this, the Board notes that 
the evidence of record at that time of the November 1991 
rating decision showed that, although the veteran had been 
diagnosed with aortic insufficiency during the second period 
of active service, he did not suffer from any current 
disability related to the diagnosis.  Medical evidence in 
service in February 1984 showed that the aortic insufficiency 
was not "hemodynamically significant" at that time, a 
stress test in May 1984 was normal, and there were no 
findings on examination in July 1984.  Moreover, the May 1985 
VA examiner concluded after the second period of service that 
the veteran was totally unlimited in terms of cardiac disease 
and that he was asymptomatic.  Similarly, the medical 
findings in January-February 1991, during the veteran's third 
period of active duty showed that his aortic insufficiency 
was not symptomatic.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  In its decisions, the Board is bound to 
follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).  

The Board notes that it need not apply the new interpretation 
of the law concerning the presumption of sound condition in 
this case because there was no evidence of a disability 
resulting from the aortic insufficiency at the time of the 
November 1991 RO rating decision and no new and material 
evidence showing a current disability has been submitted to 
reopen the claim.  The evidence submitted subsequent to the 
November 1991 RO decision includes copies of service medical 
records that had been previously considered by the RO.  Such 
evidence is not pertinent to the veteran's claim for service 
connection for aortic prolapsing with regurgitation.  

In essence, the only additional pieces of evidence received 
on this issue that may be considered to favorably address the 
claim are the veteran's own contentions.  However, nothing 
has changed from a medical or factual standpoint since the 
last denial of this claim.  His contention that he incurred a 
heart disorder during service is cumulative, since that has 
always been his contention in regard to this matter.  His 
allegations alone are not so significant that this claim must 
be reopened.  His contention at the June 2003 Board hearing 
that he suffered a heart attack on active duty in January or 
February 1991 for which disability he was discharged from 
service subsequent to being evaluated by a Medical Board are 
contradicted by the service medical records.  The service 
medical records show that the veteran was seen in January and 
February 1991, not for a heart attack, but for aortic 
insufficiency which was not symptomatic.  He was evaluated by 
a Medical Board and found unfit for service because of a left 
knee and back condition; however, an examiner in February 
1991, noted that the veteran was fit for retention in service 
from a cardiac standpoint.  The veteran does not possess 
medical expertise, and he is, therefore, not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis or causation.  Where, as here, the 
determinative issue is one of medical diagnosis or causation, 
competent medical evidence is required.  Lay assertions are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  Thus, in order to 
reopen this claim, medical evidence of a current heart 
disability that is the result of a disease or injury incurred 
or aggravated during a period of active service is required.  
The veteran was informed in the February 2002 VCAA letter 
from the RO that this was the evidence that he was required 
to submit; however, he has submitted only copies of service 
medical records which were before the RO in November 1991.

Accordingly, new and material evidence has not been submitted 
with respect to the issue of entitlement to service 
connection for aortic prolapsing valve with regurgitation and 
the appeal in this regard is denied.  Until the appellant 
meets his threshold burden of submitting new and material 
evidence in order to reopen his claim, the benefit of the 
doubt doctrine does not apply.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

New and material evidence not having been presented, the 
appeal to reopen the claim of entitlement to service 
connection for aortic prolapsing valve with regurgitation is 
denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



